                                                                            FIL£D
                                                                     U.S. DISTRICT COURT
                                                                         AUGUSTA Cnv
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA20I9 JUL "3 AM 9:36
                                   AUGUSTA DIVISION


                                                                    CLERK.^^-^
                                                                         SQ.LWi.
UNITED STATES OF AMERICA,


      V.                                               CR 115-094


PATRICK BENJAMIN BUXTON




                                       ORDER




      On January 25, 2016, this Court sentenced Defendant Patrick

Benjamin Buxton upon his plea of guilty to one count of felon in

possession of a firearm to serve 96 months imprisonment followed

by three years of supervised release.                 The Judgment and Commitment

Order   is   silent     as   to    whether    the    federal   sentence    would    run


concurrently with or consecutive to the state sentence that had

yet to be imposed for crimes arising out of the same conduct.

      At     present,    the      Federal     Bureau    of     Prisons    has   sought

clarification as to the Court's position on whether the federal

sentence is to run concurrently with his state sentence.                        Because

the   conduct     related         to   the   state    offenses     was    taken    into

consideration     by     the      United     States    Sentencing    Guidelines      in

determining a sentence for the instant federal offense, the Court

hereby ORDERS and ADJUDGES that the federal sentence in this case
shall run concurrently with the state sentence imposed by the

Superior Court of Columbia County in March 2016.

     The Clerk is directed to send a service copy of this Order to

the following addresses;

     Mr. John O'Brien, Chief
     Designation and Sentence Computation Center
     U.S. Armed Forces Reserve Complex
     346 Marine Forces Drive
     Grand Prairie, Texas 75051



    Patrick Benjamin Buxton
    Register Number: 19594-021
    USP Lewisburg
     2400 Robert F. Miller Drive
    Lewisburg, PA 17837


     ORDER ENTERED at Augusta, Georgia, this 3^<^ day of July, 2019




                                    UNITED^STATES DISTR
